Exhibit 10.2

CHANGE HEALTHCARE LLC

U.S. EXECUTIVE SEVERANCE BENEFIT GUIDELINES

(AMENDED AND RESTATED SEPTEMBER 18, 2019)

 

1.

INTRODUCTION.

The terms of the Change Healthcare LLC Executive Severance Benefit Guidelines
(the “Guidelines”) are set forth below. The purpose of the Guidelines is to
provide a framework to be used in the event that any of the Change Healthcare
LLC, Participating Companies (collectively, the “Company”) decides to award
severance to Eligible Executives who have a Qualifying Termination and who do
not have a contractual entitlement to Severance Benefits. The determination as
to which Executive is eligible to receive Severance Benefits in the event of a
Qualifying Termination is within the Company’s sole discretion. The Company may
amend, modify or terminate these Guidelines at any time with or without notice
to Executives, including without limitation the right to establish Severance
Benefits on an action by action basis in its sole discretion.

 

2.

EFFECTIVE DATE.

These Guidelines are effective as of February 1, 2018. These Guidelines
supersede any plan, program, guidelines, policy or arrangements previously in
effect for the Executives by which Severance Benefits would be provided by the
Company, with the exception of Executives who have entered into an individual
employment agreement with the Company that provides for Severance Benefits.

 

3.

ELIGIBILITY FOR SEVERANCE BENEFITS.

(a) General Rules. An executive of the Company in the executive career band “E”,
who is a U.S. Eligible Paid Executive is entitled to receive Severance Benefits,
subject to the conditions and requirements set forth in these Guidelines. These
guidelines do not apply to the Chief Executive Officer.

(b) Definitions. The following definitions shall apply to these Guidelines:

(i) “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with Change Healthcare Inc. The term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as applied to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
or other securities, by contract, or otherwise.



--------------------------------------------------------------------------------

(ii) “Cause” means the following: (A) the Executive’s violation of any federal
or state law or regulation applicable to the business of the Company or its
affiliates; (B) the Executive being convicted of, or entering a plea of nolo
contendere to any crime or committing any act of moral turpitude; (C) the
Executive engaging in any act of dishonesty, fraud or misrepresentation; (D) the
breach of any agreement between the Executive and the Company (or any affiliate
of the Company), including but not limited to a breach of a restrictive covenant
agreement; (E) the Executive’s habitual or willful neglect of duties; (F) the
Executive’s breach of any duties owed to the Company, including but not limited
to fiduciary duty and duty of care; or (G) the Executive’s failure to perform
his or her assigned duties or responsibilities (other than a failure resulting
from the Executive’s disability) after notice thereof from the Company
describing the Executive’s failure to perform such duties or responsibilities.
Notwithstanding the foregoing, if “Cause” is defined in an employment agreement
between the Company and Executive then the meaning of “Cause” in the employment
agreement shall apply.

(iii) “Change in Control” means (i) the acquisition (whether by purchase,
merger, consolidation, combination, or other similar transaction) by any Person
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% (on a fully diluted basis) of either (A) the
then-outstanding shares of Common Stock, taking into account as outstanding for
this purpose such Common Stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, the exchange of
exchangeable stock or units, and the exercise of any similar right to acquire
such Common Stock; or (B) the combined voting power of the then outstanding
voting securities of Change Healthcare Inc. entitled to vote generally in the
election of directors, in the case of each of the foregoing clauses (A) and (B)
assuming that all Units (as defined in the Company LLC Agreement) held by MCK
Members (as defined in the Company LLC Agreement) had been exchanged for an
equal number of shares of Common Stock; provided, however, that for purposes of
the Plan, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by Change Healthcare Inc. or any Affiliate; (II) any
acquisition by any employee benefit plan sponsored or maintained by Change
Healthcare Inc. or any Affiliate; or (III) any acquisition in connection with a
Qualified MCK Exit (as defined in the Joint Venture LLC Agreement); (ii) during
any period of 12 months, individuals who, at the beginning of such period,
constitute the Board of Directors of Change Healthcare Inc. (the “Board,” the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, that any Person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a

 

2



--------------------------------------------------------------------------------

specific vote or by approval of the proxy statement of Change Healthcare Inc. in
which such Person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board shall be
deemed to be an Incumbent Director; or (iii) the sale, transfer, or other
disposition of all or substantially all of the assets of Change Healthcare Inc.
and the Company (taken as a whole) to any Person that is not an Affiliate of
Change Healthcare Inc. or the Company.

(iv) “COBRA Continuation” means the continuation of medical, dental and/or
vision benefits under the Company-sponsored group health plan that an Executive
who is enrolled in such group health plan may elect pursuant to the requirements
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (commonly known as
COBRA).

(v) “COBRA Subsidy” means, subject to the Eligible Executive being eligible to
elect COBRA Continuation coverage, the Company’s payment, in lump sum, of the
amount equal to the cost of such Eligible Executive’s COBRA Continuation
premiums that the Company and Eligible Executive would pay if he or she elects
COBRA Continuation for the number of months specified in Schedule A, as attached
to these Guidelines.

(vi) “Code” means the Internal Revenue Code, as amended from time to time.

(vii) “Common Stock” means the common stock of Change Healthcare Inc., par value
$0.001 per share (and any stock or other securities into which such Common Stock
may be converted or into which it may be exchanged).

(viii) “Company” means Change Healthcare LLC.

(ix) “Company LLC Agreement” means the Third Amended and Restated Limited
Liability Company Agreement of Change Healthcare LLC, dated as of March 1, 2017.

(x) “Comparable Employment” means a position with the Company that is similar in
job authority, duties, reporting structure, responsibilities, and is located
within 50 miles of the Executive’s current worksite or with a relocation
package; and with a salary equal to or greater than the Executive’s current
salary.

 

3



--------------------------------------------------------------------------------

(xi) “Eligible Executive” means an Executive of the Company who has a Qualifying
Termination. It is within the sole discretion of the Company to determine
whether an Executive is an Eligible Executive.

(xii) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Guidelines to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations, or other interpretative guidance under such section or rule, and
any amendments or successor provisions to such section, rules, regulations, or
guidance.

(xiii) “Executive” means an employee of the Company it the E Compensation Grade.

(xiv) “Guidelines” means these Change Healthcare LLC Executive Severance
Benefits Guidelines, as amended from time to time.

(xv) “Participating Companies” means any subsidiary or affiliate of Change
Healthcare LLC, that is owned by no less than an 80% interest by Change
Healthcare LLC, or any of its subsidiaries.

(xvi) “Person” means any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(xvii) “Qualifying Termination” means that the Company involuntarily terminates
without Cause the employment of an Executive, or any other constructive
termination that the Executive and the Company have agreed constitutes a
Qualifying Termination. It is within the sole discretion of the Company to
determine whether a termination is a Qualifying Termination.

(xviii) “Release” means a waiver and release in favor of the Company and on the
form provided by the Company. The waiver and release will apply to all claims,
known and unknown, relating to the Executive’s employment with the Company
through and including the date of execution. The contents of the general release
will vary, depending on the state in which the affected Executive resides, the
age of the Executive, and whether two or more employees are affected by the same
action.

(xix) “Severance Benefits” means the amount of payments that an Eligible
Executive may receive under these Guidelines.

 

4



--------------------------------------------------------------------------------

(c) Eligibility. In order to be eligible to receive Severance Benefits under
these Guidelines, an Eligible Executive must not fall under one of the
exceptions, as set forth in Section 3(d) of these Guidelines, and fulfill the
following:

(i) be actively employed until his or her date of termination as scheduled by
the Company unless otherwise indicated by the Company.

(ii) must execute and return a Release in accordance with the time periods set
forth in the release agreement.

(d) Exceptions. An Executive who otherwise is an Eligible Executive will not
receive Severance Benefits in any of the following circumstances:

(i) The Executive has executed an individually negotiated employment contract or
agreement with the Company, which includes the provision of Severance Benefits
upon his or her termination. Such Executive’s Severance Benefits, if any, shall
be governed by the terms of such individually negotiated employment contract or
agreement. If these Guidelines would provide the Executive more benefits than
the Executive’s individual agreement, the Company may, at its sole discretion,
offer the Executive the amount set forth herein;

(ii) The Executive voluntarily terminates employment with the Company. Voluntary
terminations include, but are not limited to, resignation and retirement;

(iii) The Executive rejects an offer of Comparable Employment with the Company;

(iv) In connection with a Change in Control between the Company and another
entity, the surviving entity (a “Successor Employer”) employs Executive for the
period of time outlined in Schedule A as attached to these Guidelines, after the
Change in Control in the same position as he or she held immediately prior to
the Change in Control or offers Comparable Employment to Executive.

If, during any period, the Company has not regarded an individual as an employee
of the Company and, for that reason, has not withheld employment taxes with
respect to that individual, then that individual shall not be an Eligible
Executive for that period, even in the event that the individual is determined,
retroactively, to have been an employee of the Company during all or any portion
of that period.

 

5



--------------------------------------------------------------------------------

4.

AMOUNT OF SEVERANCE BENEFITS.

Schedule A, attached to these Guidelines, sets forth the amount of the Severance
Benefits that an Eligible Executive may receive pursuant to these Guidelines.

 

5.

EQUITY.

When the Eligible Executive terminates employment, any outstanding stock
options, restricted stock units or other equity grants will be treated as set
forth in the applicable equity incentive plan and award agreements and/or any
other related documents.

 

6.

OTHER EMPLOYMENT BENEFITS.

(a) COBRA Continuation. Each Eligible Executive who is enrolled in a
Company-sponsored health, dental or vision plan will be eligible for COBRA
Continuation coverage. The Company will notify the individual of any such right
to continue health coverage.

(b) Other Employee Benefits. All non-health benefits (such as life insurance and
disability coverage) will terminate as of the Executive’s last day of being
physically present on the job, the last day of active employment with the
Company, or the date of termination, as determined by the applicable plan
documents and/or the Company in its sole discretion (except to the extent that
the Executive elects and pays for any conversion privilege available). The
Executive’s right to benefits under the Company’s 401(k) plan shall be
determined exclusively by the plan and any of its related agreements.

(c) Coordination with Other Plans. Any Severance Benefits payable to the
Eligible Executive under these Guidelines will not be counted as compensation
for purposes of determining benefits under any other benefit policies or plans
of the Company, except to the extent expressly provided therein.

 

7.

TIME AND FORM OF PAYMENT.

Subject to the terms and conditions set forth in these Guidelines, Severance
Benefits will be paid in a single lump sum on the first payroll date following
the effective date of the Release, except as otherwise provided in Schedule A,
as attached to these Guidelines. No Severance Benefits will be paid or provided
until the expiration of any applicable revocation period. In no event will any
Severance Benefits be paid or provided under these Guidelines if the Release
does not become effective by fifteen (15) days prior to (i) the end of the
short-term deferral period as defined in Treasury Regulation § 1.409A-1(b)(4) or
(ii) the end of the second calendar year following the year in which the
separation occurs, if the Severance Benefits are less than the maximum amount
provided under Treasury Regulation § 1.409A-1(b)(9)(iii)(A).

 

6



--------------------------------------------------------------------------------

8.

NON-DUPLICATION OF BENEFITS.

There will be no duplication of severance benefits that the Company or any of
its affiliates pay or provide to the Eligible Executive, and that the Severance
Benefits provided under these Guidelines are in lieu of any severance benefits
for which the Eligible Executive might otherwise have been eligible under any
plan, program, guidelines, policy or arrangement of the Company or any of its
affiliates. To the extent necessary to avoid duplication of benefits, Severance
Benefits paid or provided under these Guidelines will be reduced to offset
severance benefits paid or provided to the Eligible Executive under any other
plan, program, guidelines, policy or arrangement of the Company or any of its
affiliates. Notwithstanding the foregoing, an Executive who has an employment
agreement, in effect with the Company at the time of his or her termination of
employment, that provides for severance payments and/or benefits shall not be
eligible to be an Eligible Executive and shall not receive any Severance
Benefits under these Guidelines.

 

9.

NOTICE.

The Company may give at least two (2) weeks’ non-working notice in advance of
termination at the Company’s sole discretion. If the effective date of the
termination is immediate, then the Company may pay the Eligible Executive(s) an
amount equal to two (2) weeks’ salary in lieu of notice. However, the provision
of notice and/or notice pay is at the Company’s sole discretion, unless notice
and/or notice pay is required by applicable law.

 

10.

NO IMPLIED EMPLOYMENT CONTRACT.

Nothing in these Guidelines shall be deemed (a) to give any Executive any right
to be retained in the employ of the Company, or (b) to interfere with the right
of the Company to discharge any Executive at any time and for any reason, which
right is hereby reserved. Nothing contained in these Guidelines alters or amends
an Executive’s status as an at-will employee. As an at-will employee, either the
Executive or the Company may terminate the employment relationship with or
without cause, with or without advance notice.

 

7



--------------------------------------------------------------------------------

11.

REEMPLOYMENT.

If an Eligible Executive receives Severance Benefits pursuant to these
Guidelines and is subsequently reemployed by the Company in reasonably
Comparable Employment, such Eligible Executive shall be obligated to repay the
Company any portion of Severance Benefits received that is in excess of the time
the he or she was separated from the Company. For purposes of determining the
repayment obligation, the Severance Benefits shall be converted to a “Weekly
Benefit Amount,” which shall be calculated by dividing the Severance Benefits
paid by the number of weeks of base salary payments that the Eligible Executive
received as set forth in Schedule A, as attached to these Guidelines. The Weekly
Benefit Amount multiplied by the number of whole weeks the Eligible Executive
was separated from the Company shall be deducted from the total amount of
Severance Benefits paid, and such Eligible Executive shall repay to the Company
the difference between the two amounts.

 

12.

Section 280G of the Code.

(a) Notwithstanding any other provision of these Guidelines or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Eligible
Executive or for the Eligible Executive’s benefit pursuant to the terms of these
Guidelines or otherwise (“Covered Payments”) constitute parachute payments
(“Parachute Payments”) within the meaning of Section 280G of the Code and would,
but for this Section 12 be subject to the excise tax imposed under Section 4999
of the Code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then prior to making the Covered Payments, a
calculation shall be made comparing (i) the Net Benefit (as defined below) to
the Eligible Executive of the Covered Payments after payment of the Excise Tax
to (ii) the Net Benefit to the Executive if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax. Only if the
amount calculated under (i) above is less than the amount under (ii) above will
the Covered Payments be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax (that amount,
the “Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.

(b) Any such reduction shall be made in accordance with Section 409A of the Code
and the following:

(i) the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and

(ii) all other Covered Payments shall then be reduced as follows: (A) cash
payments shall be reduced before non-cash payments; and (B) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

 

8



--------------------------------------------------------------------------------

(c) Any determination required under this Section 12, including whether any
payments or benefits are parachute payments, shall be made by the Company (or an
accounting firm that the Company selects) in its sole discretion. The Eligible
Executive shall provide the Company with such information and documents as the
Company may reasonably request in order to make a determination under this
Section 12. The Company’s determination shall be final and binding on the
Eligible Executive.

(d) It is possible that after the determinations and selections made pursuant to
this Section 12 the Eligible Executive will receive Covered Payments that are in
the aggregate more than the amount provided under this Section 12
(“Overpayment”) or less than the amount provided under this Section 12
(“Underpayment”).

(i) In the event that: (A) the Company determines, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or the
Eligible Executive which the Company believes has a high probability of success,
that an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then the
Eligible Executive shall pay any such Overpayment to the Company together with
interest at the applicable federal rate (as defined in Section 7872(f)(2)(A) of
the Code) from the date of the Eligible Executive’s receipt of the Overpayment
until the date of repayment.

(ii) In the event that: (A) the Company, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Eligible Executive together with interest at the applicable federal rate
(as defined in Section 7872(f)(2)(A) of the Code) from the date the amount would
have otherwise been paid to the Eligible Executive until the payment date.

(e) Notwithstanding the foregoing, the Company in its sole discretion may choose
to put the Parachute Payments to a shareholder vote in accordance with
Section 280G(b)(5)(B) and the regulations promulgated thereunder.

 

9



--------------------------------------------------------------------------------

13.

GENERAL PROVISIONS.

(a) Severability. The invalidity or unenforceability of any provision of these
Guidelines shall not affect the validity or enforceability of any other
provision of the Guidelines. If any provision of these Guidelines is held by a
court of competent jurisdiction to be illegal, invalid, void or unenforceable,
such provision shall be deemed modified, amended and narrowed to the extent
necessary to render such provision legal, valid, and enforceable, and the other
remaining provisions of these Guidelines shall not be affected but shall remain
in full force and effect.

(b) Headings and Subheadings. Headings and subheadings contained in these
Guidelines are intended solely for convenience and no provision of these
Guidelines is to be construed by reference to the heading or subheading of any
section or paragraph.

(c) Unfunded Obligations. The amounts to be paid to Eligible Executives under
these Guidelines are unfunded obligations of the Company. The Company is not
required to segregate any monies or other assets from its general funds with
respect to these obligations. Eligible Executives shall not have any preference
or security interest in any assets of the Company other than as a general
unsecured creditor.

(d) Successors. These Guidelines will be binding upon any successor to the
Company, its assets, its businesses or its interest, in the same manner and to
the same extent that the Company would be obligated under the Guidelines if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by these
Guidelines, the Company shall require any successor to the Company to expressly
and unconditionally assume these Guidelines in writing and honor the obligations
of the Company hereunder, in the same manner and to the same extent that the
Company would be required to perform if no succession had taken place. All
payments and benefits that become due to an Eligible Executive under these
Guidelines will inure to the benefit of his or her heirs, assigns, designees, or
legal representatives.

(e) Transfer and Assignment. Neither an Eligible Executive nor any other person
shall have any right to sell, assign, transfer, pledge, anticipate or otherwise
encumber, transfer, hypothecate or convey any amounts payable under these
Guidelines prior to the date that such amounts are paid, except that, in the
case of an Eligible Executive’s death, such amounts shall be paid to his or her
estate.

(f) Waiver. Any party’s failure to enforce any provision or provisions of these
Guidelines will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Guidelines.

 

10



--------------------------------------------------------------------------------

(g) Governing Law. To the extent not pre-empted by federal law, these Guidelines
shall be construed in accordance with and governed by the laws of Tennessee
without regard to conflicts of law principles.

(h) Clawback. Any payment made under the Guidelines shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (i) any clawback, forfeiture or similar policy adopted by Change
Healthcare Inc., whether in existence as of the Effective Date or later adopted
by Change Healthcare Inc.) and (ii) any applicable law or government regulation.
Further, unless otherwise determined by the Compensation Committee of Change
Healthcare Inc., to the extent that the Participant receives any amount in
excess of the amount that the Participant should otherwise have received under
the terms of the Guidelines for any reason (including, without limitation, by
reason of a financial restatement, mistake in calculations or other
administrative error), the Participant shall be required to repay any such
excess amount to Change Healthcare Inc. Change Healthcare Inc. will make any
determination for clawback, forfeiture or recovery in its sole discretion and in
accordance with any applicable law, government regulation or Change Healthcare
Inc. policy, as applicable. By participating in these Guidelines the Participant
consents to such deductions being made by Change Healthcare Inc.

(i) Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

(j) Section 409A of the Code.

(i) These Guidelines are intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A of the Code. Notwithstanding any other provision of the Guidelines,
payments provided under the Guidelines may only be made upon an event and in a
manner that complies with Section 409A of the Code or an applicable exemption.
Any payments under the Guidelines that may be excluded from Section 409A of the
Code either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A of the Code to the
maximum extent possible. For purposes of Section 409A of the Code, each
installment payment or benefit provided under the Guidelines shall be treated as
a separate payment. Any payments subject to and not exempt from Section 409A is
to be made under the Guidelines upon a termination of employment shall only be
made upon a “separation from service” under Section 409A of the Code. Although
the Company intends to administer these Guidelines so that they shall comply
with the requirements of 409A, the

 

11



--------------------------------------------------------------------------------

Company does not represent or warrant that these Guidelines shall comply with
Section 409A or any other provision of federal, state, local or non-United
States law. The Company, or either of its directors, officers, employees or
advisers shall not be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by a Eligible Executive as a
result of compensation paid under the Guidelines, and shall have no obligation
to indemnify or otherwise protect an Eligible Executive from the obligation to
pay any taxes pursuant to Section 409A.

(ii) Notwithstanding any other provision of the Guidelines, if any payment or
benefit provided to an Eligible Executive in connection with his or her
Qualifying Termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the Eligible
Executive is determined to be a “specified employee” as defined in
Section 409A(a)(2)(b)(i) of the Code, then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Qualifying Termination or, if earlier, on the Eligible Executive ‘s death
(the “Specified Employee Payment Date”). The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date shall
be paid to the Eligible Executive in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule. Notwithstanding any other provision
of the Guidelines, if any payment or benefit is conditioned on the Eligible
Executive’s execution of a Release, the first payment shall include all amounts
that would otherwise have been paid to the Eligible Executive during the period
beginning on the date of the Qualifying Termination and ending on the payment
date if no delay had been imposed. If the consideration and revocation period of
the Release crosses over two (2) calendar years, then the Severance Benefits
shall be paid or begin being paid (taking the preceding sentence into effect),
on the later of (A) the first payroll date in the second calendar year, or
(B) the first payroll date following the effective date of the Release.

(iii) To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under the Guidelines shall be provided in accordance
with the following: (A) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; and (B) any right to reimbursements or in-kind benefits under the
Guidelines shall not be subject to liquidation or exchange for another benefit.

 

12



--------------------------------------------------------------------------------

SCHEDULE A

Severance Benefits Schedule

U.S Executives (excluding the Chief Executive Officer) in the Executive
“E”Career Band

Qualifying Termination Not in Connection with a Change in Control

Base: Eligible Executive shall be eligible to receive a lump sum payment
equivalent to twelve (12) months of base salary in effect on the date of the
Qualifying Termination.

COBRA Subsidy: Eligible Executive shall be eligible to receive payment of, in
lump sum, an amount equivalent to the COBRA health insurance premiums that the
Company and Eligible Executive would pay for employees with similar coverage
during the twelve (12) month period following Eligible Executive’s termination.

Qualifying Termination in Connection with a Change in Control

If Eligible Executive’s Qualifying Termination occurs upon a Change in Control,
or within twelve (12) months after a Change in Control, Eligible Executive shall
be eligible to receive a lump sum payment equivalent to the sum of:

 

  •  

Twelve (12) months of base salary in effect on the date of the Qualifying
Termination;

 

  •  

The bonus Eligible Executive would have received under the Annual Incentive Plan
(“AIP”) in effect at the time of such Qualifying Termination, at one times the
Eligible Executive’s full target payout rate for the year in which the
Qualifying Termination occurs; and

 

  •  

The COBRA health insurance premiums that the Company and Eligible Executive
would pay for employees with similar coverage during the twelve (12) month
period following Eligible Executive’s termination;

provided, however, that (i) the sum of the above-described benefits payable to
Eligible Executive in connection with a Change in Control may be subject to
reduction as described in Section 12 of the Guidelines and/or (ii) in connection
with a Change in Control, the Compensation Committee of Change Healthcare Inc.
shall have the discretion to make changes to the Guidelines and benefits payable
hereunder as the Compensation Committee of Change Healthcare Inc., in its sole
discretion, deems to be equitable and appropriate.



--------------------------------------------------------------------------------

Eligibility Exception: In accordance with section 3(d)(iv), twelve (12) months.

 

2